Citation Nr: 1828526	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  15-01 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to a disability rating in excess of 50 percent for PTSD.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1967 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran requested a hearing before the Board on his January 2015 VA Form 9.  However, in a subsequent communication received in August 2015, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2017).

As the Veteran is challenging the disability rating assigned for his PTSD, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board has jurisdiction over the TDIU claim as a part of his increased rating claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran was most recently examined for his service-connected PTSD in November 2014.  Although the VA examiner noted his good relationships with his wife and sons, he failed to address any other aspects of his social functioning.  The examiner also failed to address his occupational functioning, only noting that he was retired, despite the Veteran's assertion that he was unable to work due to his service-connected PTSD.  Finally, a June 2015 VA treatment record notes that the Veteran was having difficulties in his relationship with his wife.  This change from the time of the November 2014 VA examination suggests a possible worsening in his PTSD symptoms.  A new VA examination is required to fully address his current symptoms and level of social and occupational impairment.

As the case is being remanded, the Board will take the opportunity to obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any updated psychiatric treatment records from the San Juan VA Medical Center and any other VA facilities identified by the Veteran.  

2.  Thereafter, the Veteran should be scheduled for a VA examination with an appropriate examiner in order to determine the current nature and severity of his service-connected PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected PTSD.  He or she must also distinguish, to the extent possible, between psychiatric symptoms attributable to the Veteran's service-connected PTSD and those attributable to nonservice-connected disorder(s).  If the examiner is unable to differentiate between these symptoms, he or she must so state.

The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable solely to his PTSD.  This should include a description of any social relationships or engagements.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

